UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4114


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTURO MEDEL-MORAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00093-JAB-1)


Submitted:   March 30, 2011                 Decided:   April 8, 2011


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, William C. Ingram,
First Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Arturo Medel-Moran pled guilty, pursuant to a written

plea agreement, to illegal reentry of an aggravated felon, in

violation   of     8   U.S.C.     § 1326(a),       (b)(2)       (2006),   and   he   was

sentenced     by       the   district          court   to        fifty-two      months’

imprisonment.          Appellate       counsel    filed     a    brief    pursuant    to

Anders v. California, 386 U.S. 738 (1967), in which he asserts

there are no meritorious issues for appeal but questions whether

Medel-Moran’s      sentence       is    reasonable.         Counsel       subsequently

filed a supplemental brief, contending that the district court

procedurally erred by failing to analyze the 18 U.S.C. § 3553(a)

(2006) factors and to consider the sentencing argument in the

context of those factors.              The Government asserts that there is

no procedural error because the district court’s explanation is

sufficient.        Alternatively,        the     Government      contends     that   the

error is harmless because defense counsel’s sentencing arguments

are not compelling.          Medel-Moran was notified of his right to

file a pro se supplemental brief, but he has not done so.

            Appellate review of a sentence, “whether inside, just

outside, or significantly outside the Guidelines range,” is for

abuse of discretion.             Gall v. United States, 552 U.S. 38, 41

(2007).       This      review     requires       consideration          of   both   the

procedural and substantive reasonableness of a sentence.                         Id. at

51.   “Procedural reasonableness evaluates the method used to

                                           2
determine a defendant’s sentence.”                        United States v. Mendoza-

Mendoza,    597    F.3d    212,    216       (4th     Cir.    2010).        In    contrast,

“[s]ubstantive      reasonableness            examines       the     totality          of     the

circumstances to see whether the sentencing court abused its

discretion in concluding that the sentence it chose satisfied

the standards set forth in § 3553(a).”                     Id.

            This    court       must    assess       whether      the   district            court

properly    calculated      the    advisory          Guidelines     range,       considered

the § 3553(a) factors, analyzed any arguments presented by the

parties,    and    sufficiently          explained          the    selected       sentence.

Gall, 552 U.S. at 49-50; see also United States v. Lynn, 592

F.3d 572, 576 (4th Cir. 2010) (“[A]n individualized explanation

must accompany every sentence.”); United States v. Carter, 564

F.3d 325, 330 (4th Cir. 2009).

            Because counsel preserved his procedural challenge to

the   sentence     by    arguing       for    a     sentence      different      from       that

received by Medel-Moran, this court’s review is for an abuse of

discretion.        See    Lynn,    592       F.3d    at    581,    583-84;       cf.    United

States     v.   Hernandez,        603    F.3d        267,    270     (4th     Cir.          2010)

(reviewing claim of procedural unreasonableness for plain error

because    defendant      did     not    argue       for    sentence    different            from

sentence he received).            If the district court procedurally erred

and thus abused its discretion, this court must reverse unless

the error is harmless.           Lynn, 592 F.3d at 581, 585.

                                              3
              We    conclude           that    the     district       court        abused     its

discretion in failing to place on the record an individualized

assessment     of    the     § 3553(a)         factors    relating       to    Medel-Moran.

“Sentencing        courts    are        statutorily       required       to    state        their

reasons    for     imposing        a    chosen       sentence.”        United       States     v.

Boulware,     604    F.3d        832,    837    (4th    Cir.    2010);       see    18   U.S.C.

§ 3553(c) (2006).            In this case, the sentencing transcript is

devoid of any such explanation.

              “[B]ecause there is no indication that the district

court considered the defendant’s nonfrivolous arguments prior to

sentencing him,” Lynn, 592 F.3d at 585, and the court did not

explain    its      sentence       under       § 3553(a),       we    conclude       that     the

procedural error is not harmless.

              In accordance with Anders, we have reviewed the entire

record in this case.               For the reasons set forth, we vacate the

sentence and remand for resentencing.                       We, of course, indicate

no view as to the appropriate sentence to be imposed upon Medel-

Moran, leaving that determination, in the first instance, to the

district    court.          We    dispense       with    oral    argument      because        the

facts   and    legal    contentions            are     adequately      presented         in   the

materials     before       the     court       and    argument       would    not     aid     the

decisional process.

                                                                     VACATED AND REMANDED



                                                4